       Case 1:17-cv-00098-CL       Document 232       Filed 04/06/20   Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON

AUDOBAN SOCIETY OF PORTLAND,
et al.,                                                        1:17-cv-69-CL (lead)
                                                               1:17-cv-98-CL (trailing)
             Plaintiffs,                                       1:17-cv-468-CL (trailing)
                                                               1:17-cv-531-CL (trailing)
      v.
                                                               JUDGMENT
RYAN ZINKE, et al.,

             Defendants.

TULELAKE IRRIGATION DISTRICT, et al.,

            Defendant-Intervenors.
_____________________________

MCSHANE, Judge:

      Based on the record, Judgment for Defendants.

IT IS SO ORDERED.

      DATED this 6th day of April, 2020.



                                           _______/s/ Michael J. McShane________
                                                   Michael McShane
                                               United States District Judge




1 –JUDGMENT
